OPINION
PER CURIAM:
Timothy Leotis McCray appeals his conviction and sentence for a violation of 21 U.S.C. § 841(a)(1) (2000). McCray’s attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed2d 493 (1967). Although counsel states that there are no meritorious issues for appeal,. he challenges the adequacy of the Fed.R.Crim.P. 11 plea colloquy, as well as the imposition of sentence. The Government elected not to file a formal brief. Although informed of his right to file a supplemental brief, McCray has not done so. In accordance with Anders, we have considered the brief and examined the entire record for meritorious issues.
McCray first argues that the district court did not conduct an adequate Fed. R.Crim.P. 11 plea colloquy. Because McCray failed to object or move to withdraw his guilty plea, we review his plea hearing for plain error. See United States v. Martinez, 277 F.3d 517, 524-27 (4th Cir.), cert. denied, — U.S. —, 123 S.Ct. 200, 154 L.Ed.2d 169 (2002).
The record reveals that the district court explained to McCray the charges against him, the maximum penalties therefor, the applicability of the sentencing guidelines, and the various rights he was waiving by pleading guilty. McCray acknowledged his understanding of the court’s explanation, made no objection to the Government’s factual basis for the plea, and stated that he was satisfied with the services of his attorney. Thus, we find that the district court conducted an adequate Rule 11 plea colloquy.
McCray’s next argument, that the district court erred in the imposition of sentence is, likewise, without merit. The district court’s application of the sentencing guidelines is reviewed for clear error as to factual findings; legal determinations are reviewed de novo. See United States v. Blake, 81 F.3d 498, 503 (4th Cir.1996). The district court correctly found that McCray’s offense level was 34 and his criminal history category was VI, placing him in a sentencing range of 262 to 327 months imprisonment. The court then sentenced McCray to 262 months imprisonment, finding that such a sentence at the low end of the guideline range was reasonable. Thus, we find that the district court’s imposition of sentence was proper.
In accordance with Anders, we have reviewed the entire record in this case and have found no meritorious issues for appeal. We therefore affirm McCray’s conviction and sentence. This court requires that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review. If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this court for leave to withdraw from representation. Counsel’s motion must state that a copy thereof was served on the client.
*392We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.